Name: 88/323/EEC: Commission Decision of 17 May 1988 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Asia and Oceania;  cooperation policy;  America;  plant product;  means of agricultural production
 Date Published: 1988-06-14

 Avis juridique important|31988D032388/323/EEC: Commission Decision of 17 May 1988 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 147 , 14/06/1988 P. 0082 - 0083*****COMMISSION DECISION of 17 May 1988 amending the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (88/323/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/480EEC (2), Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 87/120/EEC (4), Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 87/480/EEC, Having regard to Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (6), as last amended by Decision 87/521/EEC (7), and in particular Article 4 thereof, Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species that determination includes Israel and Argentina; Whereas the address of the service by which seed is officially controlled in Israel has changed and an appropriate administrative amendment should accordingly be made to the Annex to Dicision 85/356/EEC; Whereas examination of the rules of Argentina and of the manner in which they are applied has shown that the conditions governing seed of cocksfoot, tall fescue, sheep's fescue, meadow fescue, red fescue, Italian ryegrass, perennial ryegrass, hybrid ryegrass, birdsfoot trefoil, black medick, lucerne (Medicago sativa and Medicago x varia), sainfoin, field pea, Egyptian clover, alsike clover, crimson clover, red clover, white clover, Persian clover, field bean, Hungarian vetch, common vetch, hairy vetch, swede and fodder kale harvested and controlled in Argentina afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for Argentina should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/356/EEC is hereby amended as follows: 1. In column 2 of the section of the table in Part I (2) relating to Israel the address 'Yafo' is replaced by the address 'Bet Dagan'. 2. In column 3 of the section of the table in Part I (2) relating to Argentina the first indent is replaced by the following indent: '- 66/401 Dactylis glomerata Festuca arundinacea Festuca ovina Festuca rubra Lolium multiflorum Lolium perenne Lolium x boucheanum Lotus corniculatus Medicago lupulina Medicago sativa Medicago x varia Onobrychis viciifolia Pisum sativum (partim) Trifolium alexandrinum Trifolium hybridum Trifolium incarnatum Trifolium pratense Trifolium repens Trifolium resupinatum Vicia faba Vicia pannonica Vicia sativa Vicia villosa Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera' Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 273, 26. 9. 1987, p. 43. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 49, 18. 2. 1987, p. 39. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 20. (7) OJ No L 304, 27. 10. 1987, p. 42.